Citation Nr: 1343112	
Decision Date: 12/27/13    Archive Date: 01/07/14

DOCKET NO.  09-19 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected residuals of a right femur stress fracture (referred to hereinafter as "right femur disability").

2.  Entitlement to service connection for hypertension, to include as secondary to a service-connected right femur disability or the service-connected generalized anxiety disorder (GAD)/major depression.

3.  Entitlement to service connection for headaches, to include as secondary to a service-connected right femur disability or the service-connected GAD/major depression.

4.  Entitlement to a rating in excess of 10 percent for a service-connected right femur disability.

5.  Entitlement to a rating in excess of 50 percent for service-connected GAD/major depression.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities through May 2009.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from September 2003 to July 2004.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Among other things, service connection for a back disability, hypertension, and headaches was denied.  Ratings of 10 percent for a right femur disability as well as of 30 percent for GAD/depression were continued.  Finally, a TDIU was denied.  The Veteran appealed these determinations.

In June 2011, the Board remanded this matter for additional development.  The Board denied service connection for a back disability, for hypertension, and for headaches in an April 2012 decision.  Ratings in excess of 10 percent for a right femur disability and 30 percent for GAD/depression also were denied, as was a TDIU.  The Veteran appealed these determinations, but not others that were made, to the United States Court of Appeals for Veterans Claims (Court).  

A Joint Motion for Partial Remand (Joint Motion) submitted to the Court in December 2012 was granted in an Order dated later that month.  The Board's decision with respect to the aforementioned issues thus was vacated, and the issues were remanded back to the Board.  Consistent with the Joint Motion and based on review of the Veteran's paper claims file and Virtual VA electronic claims file, additional development is required prior to readjudication.  This matter accordingly is REMANDED to the RO so that this development can be undertaken.  The TDIU issue has been limited in timeframe for the reason set forth herein.


REMAND

The Joint Motion identified several deficiencies with the Board's April 2012 decision concerning the issues comprising this matter.  With respect to service connection for a back disability, it was noted that the Board failed to account for all favorable evidence and inaccurately construed some evidence as contradictory concerning the onset and first documented complaints of or treatment for the Veteran's symptoms.  It also was noted that the Board relied on the inadequate medical opinion of the June 2011 VA examiner.  The rationale for this opinion specifically was highlighted as problematic in that it attributed the Veteran's back disability to his strenuous post-service occupation even though its duration was only a few years or to post-service trauma or injuries even though there is no indication of such.  With respect to service connection for hypertension, it was noted that the Board failed to consider the theory that this disability is secondary to service-connected GAD/major depression.  Further, the Board's denial of service connection for headaches based upon the lack of a current disability was noted to be devoid of consideration of the Veteran's competence and credibility to diagnose himself.  That the theory that this disability is secondary to service-connected GAD/major depression now has been raised further was pointed out.  With respect to the increased ratings, the reasons and bases for denying a rating higher than 10 percent for a right femur disability schedularly based on functional loss and extraschedularly were deemed insufficient.  The reasons and based for denying a 70 percent rating for GAD/major depression similarly were deemed insufficient.  Finally, a TDIU was found to be inextricably intertwined with the increased ratings.

Compliance with the Court is mandatory.  Forcier v. Nicholson, 19 Vet. App. 414 (2006).  This includes compliance with a motion forming the basis of an order of the Court.  No particular additional development was directed in the Joint Motion here.  However, it is obvious that additional development is needed in light of several of the deficiencies raised therein.  Review of the paper and electronic claims file also reveals that additional development is needed for other reasons.  Readjudication cannot be undertaken by the Board at this time, in other words, because the Veteran must be afforded every possible consideration first.  VA indeed has a duty to assist him in substantiating the benefits sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

I.  Records

This duty includes making reasonable efforts to procure relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  Reasonable efforts with respect to records in the government's custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2020); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

VA treatment records dated into September 2011 have been obtained by VA.  They concern the Veteran's ongoing treatment for the issues comprising this matter.  As such, it is inferred that there may be pertinent VA treatment records dated from September 2011 to present.  These updated records have not been requested by VA.  A request or requests for them must be made in light of the aforementioned and all the more so since VA has constructive notice of them.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his attorney must be notified if the request or requests are unsuccessful.

II.  Medical Examinations and Opinions

If VA provides a medical examination or opinion for a service connection issue, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The same is required for any VA medical examination obtained for an increased rating issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  A VA medical examination or opinion is adequate when it allows the Board to perform a fully informed evaluation of the claim.  Id.  As such, VA medical examinations must be based upon consideration of the Veteran's entire medical history.  Stefl, 21 Vet. App. at 120; Ardison v. Brown, 6 Vet. App. 405 (1994).  Increased rating VA medical examinations further must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).  VA medical opinions must be based on accurate factual premises.  Reonal v. Brown, 5 Vet. App. 458 (1993).  The rationale supplied also must be fully and clearly articulated.  Stefl, 21 Vet. App. at 120; Nieves-Rodriguez, 22 Vet. App. at 295.  It finally must address all applicable theories of entitlement.  Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).

In June 2011, the Veteran underwent VA medical examinations concerning his back disability, hypertension, and headaches.  The same examiner conducted each as well as the last right femur disability VA medical examination discussed below.  Unlike with this disability, the Veteran has not argued that his back disability, headaches, and hypertension were not accurately depicted.  No deficiencies with the examinations themselves were raised in the Joint Motion.  None are found.  However, the VA medical opinions rendered by the examiner are deficient.  The Joint Motion specifically judged the opinion for the Veteran's back disability inadequate.  The opinion for his hypertension was not judged inadequate but rather incomplete in that it failed to address all applicable potential avenues for establishing service connection on a secondary basis.  The Joint Motion does not mention the opinion for the Veteran's headaches, instead primarily finding fault with the antecedent conclusion of whether or not he has a current disability.  However, it was observed once again that the opinion was incomplete in that it failed to address all applicable potential avenues for establishing secondary service connection.  It follows for these reasons that adjudication undertaken by the Board on the basis of the June 2011 VA medical examinations alone would not be fully informed.  Arrangements therefore must be made for new VA medical examinations complete with opinions.  To ensure the Board can cure the other deficiencies pointed out in the Joint Motion, the new back disability opinion shall take into account all medical and lay evidence regarding chronicity and continuity of symptomatology, the duration of the Veteran's strenuous post-service occupation, and whether or not any post-service trauma or injuries are established.  A headaches disability shall be presumed, whether or not medically diagnosed, for the purpose of obtaining a new headaches opinion.

The Veteran last had a VA medical examination for his right femur disability in June 2011.  There is some question as to whether it accurately depicted his right femur disability.  In a July 2013 statement, he related that there were communication problems between him and the examiner who conducted this examination.  He recounted that the examiner barely spoke English, had difficulty typing, and continued to pull on his right hip to such an extent after he voiced experiencing pain that he could barely walk for three days thereafter.  The examination report, however, does not depict that he experienced any pain during initial or repeated range of motion.  Also, the June 2011 VA medical examination may not be contemporaneous and may no longer accurately depict the Veteran's right femur disability even if it initially did so.  The applicable scheduler rating criteria call for consideration of the degree of hip and knee disability present.  38 C.F.R. § 4.71a, Diagnostic Code 5255 (2013).  Since June 2011, the Veteran has been service-connected for a right knee disability.  An April 2013 rating decision from the RO in Muskogee, Oklahoma, indeed granted service connection in this regard and assigned an initial noncompensable rating, while an October 2013 rating decision from the RO in Oakland, California, increased this initial rating to 10 percent.  For these reasons, adjudication undertaken by the Board on the basis of the June 2011 VA medical examination alone would not be fully informed.  Arrangements therefore must be made for a new VA medical examination.

In July 2011, the Veteran last had a VA medical examination for his GAD/major depression in July 2011.  It appears that this examination may no longer be contemporaneous if its depiction of his disability no longer applies.  The VA medical examination, as it was conducted over two years ago, is somewhat aged.  Further, the Veteran's disability historically has deteriorated.  Whereas a Global Assessment of Functioning (GAF) score of 64 was assigned to the Veteran in August 2009, a GAF score of only 51 was assigned to him at the July 2011 VA medical examination.  Continued deterioration cannot be confirmed or ruled out on the basis of this examination.  Adjudication undertaken by the Board on the basis of it alone therefore would not be fully informed.  Medical evidence dated from July 2011 to present indeed is needed.  This includes, in addition to updated VA treatment records for this period, another VA medical examination.  Arrangements must be made in this regard.

III.  Inextricably Intertwined

Issues are considered inextricably intertwined when a determination on one issue could have a significant impact on the outcome of another issue.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy is to defer adjudication of the impacted issue until the issue that may cause the impact has been adjudicated.  Id.  Here, the Joint Motion found the TDIU issue inextricably intertwined with the increased rating issues.  The Board also finds it inextricably intertwined with the service connection issues.  Indeed, determining whether a TDIU is warranted is based partially on whether the Veteran has a service-connected disability rated at 60 percent or more or service-connected disabilities rated at 70 percent or more with one rated at at least 40 percent.  38 C.F.R. § 4.16(a) (2013).  All issues, whether increased rating or service connection, thus must be resolved first with resolution of the TDIU issue deferred until this occurs.  

To ensure that a determination regarding a TDIU can be reached expediently, the aforementioned VA medical examinations shall include relevant information regarding the impact on the Veteran's employment due to his service-connected disabilities and any other disabilities for which service connected is deemed warranted.  Of import in this regard is that the Veteran indicated in a July 2013 statement that he had been working for three years as of May 2012.  He thus had a job beginning around May 2009.  The Veteran recognized that he cannot be awarded a TDIU for the timeframe he was employed and requested that the issue be dropped.  However, his representative indicated in a July 2013 Post-Remand Brief that there was still a period of time on appeal during which the Veteran was unemployed.  The Board agrees, since the instant claim for a TDIU was filed in June 2007.  Withdrawal of the issue therefore is not appropriate.  The applicable period for consideration of it instead is limited to from June 2007 to May 2009.

IV.  Initial Consideration

VA decisions are subject to one review on appeal.  Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ), which is the RO here, for initial review unless either the Board fully allows the benefit(s) sought or the right to such review is waived by the claimant or his representative.  38 C.F.R. § 20.1304(c) (2013).

This matter last was adjudicated by the Board in its April 2012 decision.  Since then, VA treatment records have been added to the Veteran's electronic claims file.  He also submitted his aforementioned July 2013 statement, while his attorney submitted the aforementioned July 2013 Post-Remand Brief.  The benefits sought are not being fully allowed by the Board at this juncture.  Neither the Veteran nor his attorney has waived initial review by the RO/AOJ of the additional pertinent evidence.  The Veteran rather conveyed his desire for a remand back to the AOJ/RO for initial review in a second statement dated in July 2013.  This shall be done.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain updated VA treatment records regarding the Veteran dated from September 2011 to present.  Associate all records received with the paper or electronic claims file.  If no records or incomplete records ultimately are received, notify the Veteran and his attorney pursuant to established procedure and document the paper or electronic claims file claims as appropriate.

2.  After completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination(s) regarding a back disability, hypertension, and headaches.  The examiner(s) shall review the paper and electronic claims files, documenting such in a report(s) to be placed in one of these files.  The examiner(s) also shall document in the report an interview with the Veteran regarding the onset, frequency, duration, and severity of his relevant symptoms as well as their impact on his activities of daily living and employment.  All tests and studies deemed necessary next shall be performed, the results of which shall be included in the report(s).

The examiner(s) then shall diagnose any disabilities present in the report(s).  Next, the examiner(s) shall render an opinion in the report(s) as to whether it is at least as likely as not (a 50 percent or greater probability) that each disability diagnosed is related in any manner to the Veteran's service or was either caused by or has been aggravated (permanently worsened beyond the natural progression) by his service-connected right femur disability.  Also, the examiner shall render an opinion in the report as to whether it is at least as likely as not that each back and hypertension disability diagnosed was manifested within the first post-service year and that each hypertension and headaches disability diagnosed was either caused by or had been aggravated by the Veteran's service-connected GAD/major depression.  If any aggravation is found, a final opinion is needed as to the level of disability prior to the aggravation and the current level of disability.

A clear and complete rationale (explanation) for each opinion shall be provided by the examiner(s) in the report(s).  This includes a discussion of pertinent medical principles as they concern the pertinent medical and lay evidence.  Chronicity and continuity of symptomatology, specifically with respect to the Veteran's back, as documented by the evidence and reported by him specifically shall be taken into account.  The duration of his strenuous post-service occupation and whether or not any post-service trauma or injuries are established in relation to his back also specifically shall be taken into account.  If an opinion cannot be provided without resort to speculation, the rationale shall discuss whether this is due to a lack of the appropriate qualifications, the need for more information, the limits of current medical knowledge, the inability to select the cause among multiple potential causes, the inability to obtain needed information, or some other reason.  A citation for or copy of any medical literature referenced shall be provided.

3.  Also after completion of the above, arrange for the Veteran to undergo an appropriate VA medical examination (s) regarding his service-connected right femur disability and GAD/major depression.  The examiner(s) shall review the paper and electronic claims files, documenting such in a report(s) to be placed in one of these files.  The examiner(s) shall document in the report an interview of the Veteran as to his pertinent history and current symptoms, to include frequency, duration, severity, flare-ups, treatment, and impact on his activities of daily living and employment.  All tests and studies deemed necessary next shall be performed, the results of which shall be included in the report(s).

This shall include for the right femur disability, at a minimum, assessment of ankylosis, flail joint, false joint, fracture, and nonunion, and severity of hip and knee disability as indicative of malunion.  Initial as well as repeated range of motion testing, with any objective evidence of pain, additionally shall be identified.  The impact of pain, weakness, excess fatigability, and/or incoordination shall be expressed in terms of the degree of range of motion lost.  Their impact during flare-ups, if flare-ups are reported, further shall be expressed to the extent possible in terms of the additional degree of range of motion lost.  For GAD/major depression, assessment must include assignment of a GAF score.

A clear and complete rationale (explanation), including a discussion of pertinent medical principles as they concern the pertinent medical and lay evidence, shall be provided by the examiner(s) any opinion rendered in the report(s).  If an opinion cannot be provided without resort to mere speculation, a clear and complete explanation for why this is so shall be provided.

4.  Finally, readjudicate the issues comprising this matter.  Make the determination regarding entitlement to a TDIU after the determinations for all other issues.  All determinations shall include initial review of the additional pertinent evidence since the Board's April 2012 decision, whether already available or procured during the course of this remand.  For the determinations made that are partially or wholly favorable to him, furnish him and his representative with a rating decision.  For the determinations made that are partially or wholly unfavorable to him, furnish him and his representative with a supplemental statement of the case (SSOC) and allow them the requisite time period to respond.  Place a copy of the rating decision and/or SSOC in the paper or electronic claims file.  Process any issues addressed in a SSOC for return to the Board.

No action is required of the Veteran until he is notified by the RO.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA medical examination, for example, may result in denial of the benefit(s) sought.  38 C.F.R. § 3.655 (2013).  He also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This matter must be afforded prompt treatment.  The law indeed requires that all matters remanded by the Board or by the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  A remand is in the nature of a preliminary order and does not constitute a decision on the merits by the Board.  38 C.F.R. § 20.1100(b) (2013).

